Conviction for possessing a still; punishment, one year in the penitentiary.
There are two bills of exception in this record. The first was taken to the refusal of a peremptory instruction in favor of appellant. The other bill sets out a short conversation had between appellant and the officer who found on appellant's premises the still, mash, etc. We are *Page 194 
of opinion that all of said conversation was part of the res gestae. The officer testified that he said to appellant, "Well, I have finally caught you, George", to which appellant replied, "Yes". The witness further said to appellant, "I asked you once not to keep on until you got caught". If there be any doubt or question as to the admissibility of the last quoted statement, it would appear to be obviously harmless under the facts of this case which show appellant's possession of the still, mash, etc., and that he was given the minimum penalty for the offense. The still was about a half mile from appellant's house up a canyon among some hills. There was a path from appellant's house to this still. Appellant was close to the still at the time he was arrested, having in a paper sack a quantity of flour or cement to make paste of. There were five barrels near the still, three of them containing mash and one had what the officer termed first run cooking. The officers found whisky hid in stumps near the still. There was a fire burning, the end of some chunks which had been pulled away from the cooker. The evidence was sufficient.
The judgment will be affirmed.
Affirmed.